Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 30, 2015                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
  150888                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
  In re Attorney Fees of JOHN W. UJLAKY                                                              Richard H. Bernstein,
                                                                                                                     Justices
  ____________________________________
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                SC: 150888
                                                                   COA: 316809
                                                                   Kent CC: 05-011853-FH
  GILBERTO DELAROSA,
           Defendant,
  and
  JOHN W. UJLAKY,
            Appellant.

  _____________________________________/

        On order of the Court, the application for leave to appeal the October 23, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 30, 2015
           a0930
                                                                              Clerk